Case: 3:19-cr-00024-GFVT Doc #: 40 Filed: 08/25/20 Page: 1 of 4 - Page ID#: 161




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                    FRANKFORT

   UNITED STATES OF AMERICA                      )
                                                 )          Crim. No: 3:19-cr-0024-GFVT-1
         Plaintiff,                              )
                                                 )
   V.                                            )                      ORDER
                                                 )
   DENVER D. TACKETT DMD,                        )
                                                 )
         Defendant.                              )


                                    ***    ***   ***    ***

         In compliance with the Sentencing Reform Act, it is hereby ORDERED as

  follows:

         1.      Sentencing proceedings are set in this case for the Defendant, Denver D.

  Tackett, on Tuesday, December 15, 2020, at the hour of 1:00 p.m., at LEXINGTON,

  Kentucky.

         2.      The Defendant and defense counsel shall meet with the probation officer

  for an interview promptly, and in no event no later than ten (10) days from the date of

  this Order. It shall be the responsibility of defense counsel to contact the Probation

  Office to ascertain the time and place of the interview, unless defense counsel’s

  attendance is waived.

         3.      Not less than thirty-five (35) days prior to the date of the sentencing, the

  probation officer shall provide a copy of the pre-sentence report to counsel for the parties.

  Within fourteen (14) days thereafter, counsel shall submit by letter, all objections to the

  presentence report to the probation officer and opposing counsel. After receiving said
Case: 3:19-cr-00024-GFVT Doc #: 40 Filed: 08/25/20 Page: 2 of 4 - Page ID#: 162




  objections, the probation officer shall conduct a meeting with counsel, investigate the

  matters of concern and, if warranted, revise the pre-sentence report accordingly.

         4.      Not less than ten (10) days prior to the sentencing hearing, the probation

  officer shall submit the pre-sentence report to the undersigned. The pre-sentence report

  shall be accompanied by an addendum setting forth all unresolved objections and the

  probation officer’s comments in regard thereto. A copy of the revised pre-sentence

  report, together with the addendum, shall be mailed to counsel for the parties.

         5.      Not less than five (5) days prior to the sentencing hearing the parties shall

  file in the record a memorandum brief in support of their respective positions on any

  unresolved objections to the pre-sentence report. Absent good cause shown, the Court

  will not consider untimely filed memoranda.

         6.      With the exception of the matters set forth in the addendum, the revised

  pre-sentence report shall be accepted as accurate. The matters set forth in the addendum,

  together with such objections as could not have been raised earlier, shall be resolved at

  the sentencing hearing. In resolving the disputed issues of fact, all reliable information

  shall be considered.

         7.      The time set forth in this Order may be modified by the Court for good

  cause shown, except that the thirty-five (35) day period provided for disclosure of the

  pre-sentence report pursuant to Fed.R.Crim.P. 32(e)(2) may be diminished only with the

  Defendant’s consent.

         8.      Nothing in this Order requires the disclosure of any matter except

  therefrom by virtue of Fed. R. Crim. P. 32(i)(1)(B) and (d)(3).

                 The pre-sentence report will be deemed disclosed:



                                               2
Case: 3:19-cr-00024-GFVT Doc #: 40 Filed: 08/25/20 Page: 3 of 4 - Page ID#: 163




                         (a) When the report is physically delivered to counsel;

                         (b) One (1) day after the report’s availability is orally

                             communicated to counsel; or

                         (c) Three (3) days after notice of its availability is mailed to

                             counsel, or the date of availability reflected in the notice,

                             whichever is later.

         10.     The disclosure of the pre-sentence report to the Defendant shall be the

  responsibility of the Defendant’s counsel.

         11.     The probation officer shall not disclose the probation officer’s

  recommendation, if any, on the sentence.

         12.     Following the sentencing hearing, the United States Probation Office shall

  retain the pre-sentence report in the probation office file pursuant to General Order No.

  08-15. In the event of an appeal, the U.S. Probation Office will file a copy of the record,

  under seal, for inclusion in the record on appeal.

         13.     To the extent a written plea agreement exists between the parties, the plea

  agreement(s) will be maintained in the record for a period of one (1) year after all direct

  appeals have been mandated and then will be returned to the United States Attorney’s

  Office at Lexington, Kentucky, unless otherwise ordered by the Court.

         14.     To the extent that character letters are submitted on behalf of the

  Defendant, the Clerk of the Court is directed to place these letters in the record, unless

  otherwise ordered by the Court.

         15.     Any motions filed pursuant to U.S.S.G. § 5K1.1 and/or 18 U.S.C. §

  3553(e) shall be filed no later than three (3) business days prior to the scheduled



                                                3
Case: 3:19-cr-00024-GFVT Doc #: 40 Filed: 08/25/20 Page: 4 of 4 - Page ID#: 164




  sentencing date. The Motion shall be accompanied by a memorandum specifically

  articulating the basis of the motion, including but not limited to a thorough discussion of

  the factors contained in the aforementioned provisions, both of which shall be filed

  under seal. The failure to timely file the motion or include the required memorandum

  may result in denial of the motion. In addition to filing with the Clerk of the Court, a

  courtesy copy of such motion and any response shall be transmitted electronically to the

  undersigned at gfvt_chambers@kyed.uscourts.gov.

         This the 25th day of August 2020.




                                               4
